Name: 81/932/EEC: Commission Decision of 9 November 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural policy;  Europe; NA
 Date Published: 1981-11-24

 Avis juridique important|31981D093281/932/EEC: Commission Decision of 9 November 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) Official Journal L 337 , 24/11/1981 P. 0030 - 0030COMMISSION DECISION of 9 November 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the French text is authentic) (81/932/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 81/528/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 80/666/EEC (4), and in particular Article 13 thereof, Whereas the French Government forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, the following provisions: - Ministerial Order of 2 February 1981 concerning the application conditions of Decree No 74-129 of 20 February 1974 and a modification of the ceilings for the modernization of farms, - Ministerial Order of 11 February 1981 concerning the application conditions of Decree No 74-129 of 20 February 1974 and a modification of the amounts of aid granted to certain types of farming groups, - Decree No 81-168 of 20 February 1981 relating to medium-term loans and special stock-farming loans granted by the agricultural credit banks, - Ministerial Order of 20 February 1981 concerning medium-term loans and special stock-farming loans granted by the agricultural credit banks, - Ministerial Order of 5 March 1981 concerning compensatory allowance agreed for sheep farming for certain categories of farmers in the other lessfavoured areas. Whereas Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC requires the Commission to determine whether, having regard to the abovementioned submission, the existing provisions in France for the implementation of Directives 72/159/EEC and 75/268/EEC continue to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned Decree No 81-168 of 20 February 1981 and the Ministerial Orders of 2, 11 and 20 February and 5 March 1981 meet the requirements of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 Having regard to the provisions set out in the recitals, the existing provisions for the implementation of Directives 72/159/EEC and 75/268/EEC in France continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 197, 20.7.1981, p. 41. (3) OJ No L 128, 19.5.1975, p. 1. (4) OJ No L 180, 14.7.1980, p. 34.